Citation Nr: 1620142	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-34 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a prostate disorder, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970, with service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that per a January 2011communication the RO initially rejected a Notice of Disagreement (NOD) filed by the Veteran's representative in July 2010 due to it erroneously referencing a rating with a date that did not exist.  Later a report of contact dated in June 2011 stated that the Veteran had withdrawn his claim for service connection for prostate cancer.  However there is no evidence of a written withdrawal executed by the Veteran, thus it was never withdrawn.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  The appeal of the prostate condition, now classified as BPH and prostate cancer, was addressed by the RO in a statement of the case issued in October 2012, which accepted the July 2010 NOD as valid.  He perfected the appeal in November 2012.

The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2008, the RO denied the Veteran's claim for service connection for a prostate disorder.  The Veteran failed to file a timely notice of disagreement, and no new and material evidence was received within a year of the rating decision's issuance
 
2.  Certain evidence received since the July 2008 decision is neither cumulative nor redundant of the evidence of record at the time of the July 2003 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The July 2008 RO rating decision, which denied the Veteran's claim of service connection for hypertension is final. 38 U.S.C.A. § 7105 (West 2014).
 
2.  Evidence received since the July 2008 RO rating decision is new and material; accordingly, the claim of service connection for hypertension is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

As the claim is being reopened, the Veteran is being granted the full benefit sought with regard to the lone issue being decided herein.  Thus, there is no need to undertake any review of compliance with the VCAA.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

New and Material Evidence

Despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later. 38 C.F.R. § 20.302(b). Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed. The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60   (Fed. Cir. 1998). 

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis.  Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible. 

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In its July 2008 rating decision, the RO denied a claim for a prostate disorder, conceding that there had been exposure to Agent Orange in service, but noting no evidence of a prostate disorder presently or in the service treatment records.  Service connection was denied on a direct and presumptive basis because the record failed to show that the disability had been clinically diagnosed and/or was incurred during service.  The Veteran did not file a notice of disagreement with this decision after receiving notice of it in July 2008.  As such, the decision became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2014) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362   (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The medical evidence on record at the time of the July 2008 denial consisted entirely of the service treatment records.  They failed to show evidence of any prostate problems during service or of prostate cancer within one year of discharge.  The Veteran's DD-214 confirmed service in Vietnam, hence Agent Orange exposure has been conceded.  

Evidence received since the July 2008 rating decision includes evidence of prostate problems now shown in the medical records.  These include evidence of benign prostate hypertrophy (BPH) noted in problem lists of medical records between December 2009 and December 2015, as well as elevated PSA readings in the problem lists in records from November 2012 through December 2015.  See 249 pages CAPRI in Virtual VA entered 12/17/13 at pages 249, 169, 136, 187, 197, 200, 202.  See also 327 pages CAPRI in VBMS "Roseburg 10-6-11 to 12-22-15" entered 1/14/16 at pages 18, 27, 46, 60, 95, 109, 153, 275, 278 and 284.  The records include a December 2015 VA urology consult which noted he was referred for elevated PSA and a history of Agent Orange exposure.  Examination revealed a slightly enlarged prostate, a slight increase in consistency of the prostate and findings that the PSA readings were appropriate for his age.  However it was planned for him to follow-up again in several months to include tentative plans for biopsy in April 2016.  See 327 pages CAPRI in VBMS "Roseburg 10-6-11 to 12-22-15" entered 1/14/16 at pages 3-11.  

Also received since the July 2008 rating decision was a statement in support of his claim submitted by the Veteran in December 2012, which cited to several medical studies that he alleged suggested a possible link between exposure to Agent Orange and inflammatory conditions which he seems to suggest that BPH was among them.  He additionally enclosed a medical treatise titled "Study on Variation of Some Biological Factors Such as Genetics, Immunology, Biochemistry, Hematology in Patients with High Risk Of Exposure To Dioxin."

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen the claim so that the Veteran could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.  

The Board finds that the evidence now showing current disorders affecting the prostate, coupled with the Veteran's submission of potentially supportive medical treatise evidence meet the low threshold of 38 C.F.R. § 3.156(a) and are new and material evidence to reopen the Veteran's claim; because they indicate that the Veteran's prostate disorder might have been caused by his exposure to Agent Orange.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened. 




ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for a prostate disorder is granted.


REMAND

Additional development is needed for the Veteran's claim.  Current VA treatment records note the presence of a prostate disorder that includes BPH and elevated PSA, and the Veteran is presumed to have been exposed to herbicides based on his service in Vietnam.  See DD-214, 38 C.F.R. § 3.307.  Although BPH and any other prostate disorder other than actual prostate cancer do not fall into the category of a disease presumed to be related to herbicide exposure; however, VA should still address whether there could be a direct link between the Veteran's current prostate diagnoses and herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167   (1999).  The AOJ should schedule the Veteran for an examination and obtain an opinion on his prostate and herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion should also address the medical treatise evidence submitted by the Veteran in support of his claim.

Additionally the Board notes that the most recent VA treatment records dated in December 2015 indicated that further followup including possible biopsy was planned to take place in April 2015.  An effort must be made to obtain the VA records after 2015 that are in the VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992);

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies of any relevant and outstanding private and/or VA medical records of treatment or evaluation of the veteran's prostate since December 2015, to specifically include any additional records pertaining to follow-up by VA urology for his prostate disorder projected to have taken place in April 2016.  

2.  Schedule the Veteran for a VA examination in connection with his prostate claim and forward the claims file to the examiner to address the following:  Are any of the Veteran's current prostate disabilities, including BPH and elevated PSA, at least as likely as not related to his active service, to include in-service exposure to herbicides?  

Please consider all lay and medical evidence including the treatises submitted by the Veteran in December 2012 in support of his claim.  Provide rationale for any conclusions.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge. 

3.  If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


